IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2015-KA-01636-SCT

JOEY MONTRELL CHANDLER a/k/a JOEY M.
CHANDLER a/k/a JOEY CHANDLER

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        10/09/2015
TRIAL JUDGE:                             HON. JAMES T. KITCHENS, JR.
TRIAL COURT ATTORNEYS:                   CARRIE A. JOURDAN
                                         KATIE NICOLE MOULDS
                                         SCOTT WINSTON COLOM
COURT FROM WHICH APPEALED:               CLAY COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 OFFICE OF THE STATE PUBLIC
                                         DEFENDER
                                         BY: ERIN ELIZABETH BRIGGS
                                             GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                       SCOTT WINSTON COLOM
NATURE OF THE CASE:                      CRIMINAL - FELONY
DISPOSITION:                             AFFIRMED S 03/08/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      COLEMAN, JUSTICE, FOR THE COURT:

¶1.   In 2005, Joey Montrell Chandler was convicted for the murder of his cousin Emmitt

Chandler and sentenced to life in prison under Mississippi Code Section 97-3-21 (2005).

The Court affirmed his conviction and sentence on appeal. Chandler v. State, 946 So. 2d
355, 356, 366 (¶¶ 1, 54) (Miss. 2006). In 2015, Chandler received a new sentencing hearing
for his murder conviction in light of the United States Supreme Court’s decision in Miller

v. Alabama, 567 U.S. 460 (2012). Following the hearing, the circuit court sentenced

Chandler to life in prison. Chandler appeals, requesting that he be resentenced because the

trial court failed to analyze all the factors identified in Miller and adopted in our subsequent

decision in Parker v. State, 119 So. 3d 987 (Miss. 2013).

                        FACTS AND PROCEDURAL HISTORY

¶2.    In 2014, Chandler filed a petition with the Court claiming that he was entitled to

resentencing in light of the United States Supreme Court’s decision in Miller. We granted

Chandler permission to file a motion to set aside his sentence in light of Miller. On January

8, 2015, the trial court held a hearing on the matter in which it allowed Chandler to present

evidence in support of his motion.

¶3.    On October 9, 2015, the trial court entered a detailed, six-page order. The trial court

recounted what the evidence showed at Chandler’s trial. Chandler had been selling because

his girlfriend was pregnant and he needed to earn money to help pay for expenses. Chandler

observed his cousin Emmitt exiting Chandler’s vehicle with Chandler’s marijuana. The next

day, Chandler armed himself and confronted Emmitt. Chandler shot Emmitt two times with

a pistol and the wounds were lethal. Chandler disposed of the murder weapon by throwing

it in a pond.

¶4.    At the time of the murder, Chandler was seventeen years, six months, and thirteen

days old. Upon resentencing, the trial court found that Chandler’s actions on the day of the


                                               2
murder showed premeditation, planning, and an attempt to dispose of the murder weapon.

Noting that the victim was not armed, the trial court described the murder as “heinous” under

the facts of the case.

¶5.      The trial court’s order included a discussion of Miller and our subsequent cases

applying Miller, including Parker and Jones v. State, 122 So. 3d 698 (Miss. 2013). The trial

court’s order verified that it had reviewed the transcripts of the case, the court file, and

Chandler’s presentence investigation report. After carefully reviewing the evidence in the

case and the matters presented in the resentencing hearing, the trial court found that Chandler

should be sentenced to life in prison for the murder of his cousin Emmitt.

                                 STANDARD OF REVIEW

¶6.      The Court has yet to review a trial court’s sentencing decision under Miller. Chandler

argues that the Court should review the trial court’s decision with the same “heightened

scrutiny” that applies in death-penalty cases, because a sentence of life without parole is the

harshest punishment that can be imposed on a juvenile offender. See Bennett v. State, 990
So. 2d 155, 158 (Miss. 2008) (“The standard of review of convictions for capital murder and

sentences of death is ‘heightened scrutiny.’”). Accordingly, Chandler contends that all

doubts as to the appropriateness of the trial court’s decision must be resolved in his favor.

In contrast, the State argues that the trial court’s imposition of a criminal sentence is

reviewed for an abuse of discretion. See Hampton v. State, 148 So. 3d 992, 999 (Miss.

2014).


                                               3
¶7.    Heightened scrutiny is reserved for death-penalty cases due to the unique and

irreversible nature of that punishment. The Court has no reasonable basis to raise its standard

of review for a sentence in a noncapital case simply because it involves a juvenile offender.

Accordingly, we hold that there are two applicable standards of review in a Miller case.

First, whether the trial court applied the correct legal standard is a question of law subject to

de novo review. Smothers v. State, 741 So. 2d 205, 206 (Miss. 1999). If the trial court

applied the proper legal standard, its sentencing decision is reviewed for an abuse of

discretion. Hampton, 148 So. 3d at 999.

                                        DISCUSSION

¶8.    Chandler argues that the trial court failed to address all of the sentencing

considerations mandated by Miller and Parker. Thus, the issue on appeal is whether the trial

court comported with the requirements of Miller and Parker when resentencing Chandler to

life in prison for a murder which he had committed when he was seventeen years old. In

short, we hold that the trial court comported by applying the correct legal standard because

it afforded Chandler a hearing and sentenced Chandler after considering and taking into

account each factor identified in Miller and adopted in Parker. Moreover, we cannot say that

the trial court’s decision to sentence Chandler to life was an abuse of discretion.

¶9.    Miller and Parker require the trial court to “take into account” and “consider” the

factors identified in Miller before sentencing. Miller, 567 U.S. at 480; Parker, 119 So. 3d

at 995, 998 (¶¶ 19, 26). Contrary to Chandler’s assertions, nothing in Miller or Parker


                                               4
requires trial courts to issue findings on each factor or limits trial courts to considerations

strictly personal to the juvenile offender. As evidenced by the trial court’s order, it took into

account and considered every factor, comporting with Miller and Parker. The trial court

recognized in its order that “before a life sentence may be imposed for a homicide, a

sentencing hearing must be held and the [trial c]ourt must consider certain factors.”

¶10.   In Miller, the Supreme Court of the United States concluded that mandatory life

sentences without parole for juvenile homicide offenders violate the Eighth Amendment’s

prohibition on cruel and unusual punishments. Miller, 567 U.S. at 469-70. The Miller Court

held “that a juvenile convicted of a homicide offense could not be sentenced to life in prison

without parole absent consideration of the juvenile’s special circumstances in light of the

principles and purposes of juvenile sentencing.” Montgomery v. Louisiana, 136 S. Ct. 718,

725 (2016) (citing Miller, 567 U.S. 460).

¶11.   The Miller Court stopped short of establishing a specific procedure for lower courts

to follow when sentencing juvenile homicide offenders; rather, the Miller Court observed

several important features of youth that would be relevant to the sentencing decision. In

Parker, we held that the factors identified by the Miller Court must be considered by the

sentencing authority. Parker, 119 So. 3d at 995–96 (¶ 19). We explained:

       Miller does not prohibit sentences of life without parole for juvenile offenders.
       Rather, it “require[s] [the sentencing authority] to take into account how
       children are different, and how those differences counsel against irrevocably
       sentencing them to a lifetime in prison.” Miller, 132 S. Ct. at 2469.

Parker, 119 So. 3d 995 (¶ 19) (emphasis added).

                                               5
¶12.   Juvenile offender Lester Lavon Parker Jr. had been convicted and sentenced and had

filed his notice of appeal before Miller was decided by the Supreme Court. Id. at 989, 996

(¶¶ 1, 20). We granted Parker’s request to “remand for a sentencing hearing with the

opportunity to present mitigating evidence.” Id. at 998 (¶ 26). Accordingly, we vacated

Parker’s sentence and remanded for a “hearing where the trial court, as the sentencing

authority, is required to consider the Miller factors before determining sentence.” Id.

¶13.   We held that “[a]fter consideration of all circumstances required by Miller, the trial

court may sentence Parker, despite his age, to ‘life imprisonment.’” Id. at 999 (¶ 28).

“However, if the trial court should determine, after consideration of all circumstances set

forth in Miller, that Parker should be eligible for parole, the court shall enter a sentence of

‘life imprisonment with eligibility for parole notwithstanding the present provisions of

Mississippi Code Section 47–7–3(1)(h).’” Id. We affirmed Parker’s conviction but vacated

his sentence and “remand[ed] [the] case to the Circuit Court of Copiah County for a hearing

to determine whether he should be sentenced to ‘life imprisonment’ or ‘life imprisonment

with eligibility for parole notwithstanding the present provisions of Mississippi Code Section

47–7–3(1)(h).’” Id. at 1000 (¶ 29).

¶14.   In Jones, we explained: “Miller explicitly prohibits states from imposing a mandatory

sentence of life without parole on juveniles. Thus, Miller rendered our present sentencing

scheme unconstitutional if, and only if, the sentencing authority fails to take into account

characteristics and circumstances unique to juveniles.” Jones, 122 So. 3d at 702 (¶ 12).


                                              6
Recently, the Supreme Court wrote in regard to what Miller requires:

       Miller requires that before sentencing a juvenile to life without parole, the
       sentencing judge take into account how children are different, and how those
       differences counsel against irrevocably sentencing them to a lifetime in prison.
       The [Miller] Court recognized that a sentencer might encounter the rare
       juvenile offender who exhibits such irretrievable depravity that rehabilitation
       is impossible and life without parole is justified. But in light of children’s
       diminished culpability and heightened capacity for change, Miller made clear
       that appropriate occasions for sentencing juveniles to this harshest possible
       penalty will be uncommon.

Montgomery, 136 S. Ct. at 733-34 (quotations and citations omitted) (emphasis added).

¶15.   The Supreme Court also addressed what Miller does not require. See Montgomery,
136 S. Ct. at 735. The Montgomery Court confirmed that Miller does not require trial courts

to make a finding of fact regarding a child’s incorrigibility. Id. Moreover, after reviewing

Miller and Montgomery, we discern that no rebuttable presumption exists in favor of parole

eligibility for juvenile homicide offenders. Rather, Miller explicitly foreclosed imposition

of a mandatory sentence of life without parole on juvenile offenders. Jones, 122 So. 3d at

702.

¶16.   Chandler places the trial court in error for failing to make any findings concerning

Chandler’s capacity for rehabilitation. Neither Miller nor Parker mandates that a trial court

issue findings on each factor. Regardless, the trial court certainly “considered” and “took

into account” rehabilitation. See Parker, 119 So. 3d at 995 (¶ 19) (citing Miller 567 U.S. at

477-78)). The trial court exceeded the minimum requirements of Miller and Parker by

specifically identifying every Miller factor in its order.


                                               7
¶17.   As to the rehabilitation factor, the trial court found: “The United States Supreme Court

also talks about rehabilitation and the defendant’s prospects for future rehabilitation. Th[e

trial court] notes that the Executive Branch has the ability to pardon and commute sentences

in this State should it deem such action warranted.”

¶18.   The trial court also considered several letters from various family members submitted

on behalf of Chandler and other individuals urging the trial court for leniency because

Chandler had been rehabilitated or was capable of rehabilitation. Chandler presented

testimony at the sentencing hearing related to Chandler’s rehabilitation or capability thereof.

Nothing in the record indicates that the trial court did not take into account or consider such

evidence. Indeed, the trial court’s order ensured that it considered the entire court file,

including the evidence submitted by Chandler in support of the possibility of rehabilitation.

¶19.   Chandler argues that the trial court considered irrelevant information in resentencing

Chandler. We do not read Miller or Parker as requiring the sentencing courts to limit their

analysis to facts and circumstances strictly personal to the juvenile offender. While it is true

that each juvenile offender must afforded an individualized sentencing hearing before

imposing a life sentence, Parker, 119 So. 3d at 996 (¶ 20), the sentencing court is to “take

into account how children are different.” Miller, 567 U.S. at 480.

¶20.   Miller and Parker do not prohibit the trial court from considering aspects of youth

that it considers relevant for purposes of sentencing.         The Miller Court wrote that

“[m]andatory life without parole for a juvenile precludes consideration of his chronological


                                               8
age and its hallmark features–among them, immaturity, impetuosity, and failure to appreciate

risks and consequences.” The trial court’s considerations of Chandler’s chronological age

and its hallmark features by examples of youth of the same age was not an abuse of

discretion.

¶21.   Here, after consideration of all the Miller factors, the trial court had the authority to

sentence Chandler to life in prison or life in prison with eligibility for parole notwithstanding

present provisions of the applicable parole statute. Thus, the trial court acted within its

authority by sentencing Chandler to life in prison “under current Mississippi law.”

                                       CONCLUSION

¶22.   The trial court did not automatically resentence Chandler to life in prison or perceive

a legislative mandate that Chandler must be sentenced to life in prison without parole in

violation of Miller. As required by Miller and our subsequent decision in Parker, the trial

court held a hearing and, after considering all that was presented as well as the entire court

file, sentenced Chandler to life in prison. The trial court took into account the characteristics

and circumstances unique to juveniles. Jones, 122 So. 3d at 702 (¶ 12). Although the trial

court had the authority to sentence Chandler to life in prison with the possibility of parole,

it chose to sentence Chandler to life in prison, which was also within its authority. Parker,
119 So. 3d at 1000 (¶ 29). Because the trial court satisfied its obligation under Miller and

Parker, and we cannot say the trial court abused its discretion in sentencing Chandler to life

in prison, we affirm.


                                               9
¶23.   AFFIRMED.

    RANDOLPH, P.J., MAXWELL, BEAM AND CHAMBERLIN, JJ., CONCUR.
WALLER, C.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
KITCHENS, P.J., KING AND ISHEE, JJ. KING, J., DISSENTS WITH SEPARATE
WRITTEN OPINION JOINED BY KITCHENS, P.J.

       WALLER, CHIEF JUSTICE, DISSENTING:

¶24.   Believing that the trial court failed to address the primary focus of Miller v.

Alabama,1 Chandler’s capacity for rehabilitation, and did not articulate that Chandler is

among “the rarest of juvenile offenders, those whose crimes reflect permanent

incorrigibility,” I respectfully dissent. Montgomery v. Louisiana, 136 S. Ct. 718, 734, 193
L. Ed. 2d 599 (2016).

¶25.   Chandler’s capacity for rehabilitation simply was not addressed by the trial court. The

majority concludes that the trial court adequately considered the issue of rehabilitation when

it reasoned that “the Executive Branch has the ability to pardon and commute sentences in

this State should it deem such action warranted.” (Maj. Op. at ¶ 17). However, this single

statement is not responsive to the issue of rehabilitation. In Parker v. State, 119 So. 3d 987,

992 (Miss. 2013), this Court specifically rejected the State’s argument that the possibility of

conditional release at age sixty-five offered juvenile defendants a meaningful opportunity for

release in compliance with Miller. Similarly, the possibility of receiving a pardon or

commuted sentence at some unspecified future date is in no way relevant to the consideration



       1
           Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).

                                              10
of Chandler’s capacity for rehabilitation under Miller.

¶26.   Consideration of the defendant’s capacity for rehabilitation is a crucial step in the

Miller analysis, because a life-without-parole sentence “reflects ‘an irrevocable judgment

about [an offender’s] value and place in society,’ at odds with a child’s capacity for change.”

Miller, 567 U.S. at 473 (quoting Graham v. Florida, 560 U.S. 48, 74, 130 S. Ct. 2011, 176
L. Ed. 2d 825 (2010)). Indeed, the Miller Court stressed that the imposition of this sentence

would be “uncommon” due to “children’s diminished culpability and heightened capacity for

change.” Id. at 479. More recently, in Montgomery, the Supreme Court underscored the

importance of considering a juvenile’s capacity for rehabilitation when it recognized that

“Miller did bar life without parole . . . for all but the rarest of juvenile offenders, those whose

crimes reflect permanent incorrigibility.” Montgomery, 136 S. Ct. at 734 (emphasis added).

The Montgomery Court also found that the petitioner’s evidence of “his evolution from a

troubled, misguided youth to a model member of the prison community” was “relevant . . .

as an example of one kind of evidence that prisoners might use to demonstrate

rehabilitation.” Id. at 736. Here, the record included substantial evidence of Chandler’s

rehabilitation in prison following his conviction, including the testimony of Chandler’s wife,

father, and two family friends, as well as numerous letters submitted on his behalf by other

family members, friends, and members of the community. Chandler presented evidence that

he would have a job and a place to live waiting for him if he was released from prison.

Likewise, Chandler showed that his decade of imprisonment was virtually without


                                                11
disciplinary blemish and that he excelled in job training programs offered at the prison.

However, the trial court’s sentencing order does not mention any of this evidence or its

impact on the trial court’s judgment.

¶27.   Other courts have recognized that additional procedural safeguards are necessary to

implement Miller effectively, especially in light of the Supreme Court’s more recent decision

in Montgomery. For example, in Veal v. State, 784 S.E.2d 403, 411 (Ga. 2017), the Georgia

Supreme Court held that trial courts in Miller cases must make a “distinct determination on

the record that [the defendant] is irreparably corrupt or permanently incorrigible, as

necessary to put him in the narrow class of juvenile murderers for whom [a life-without-

parole] sentence is proportional under the Eighth Amendment as interpreted in Miller as

refined by Montgomery.” (Emphasis added.) In so holding, the Veal Court found that “[t]he

Montgomery majority’s characterization of Miller . . . undermines this Court’s cases

indicating that trial courts have significant discretion in deciding whether juvenile murderers

should serve life sentences with or without the possibility of parole.” Id. at 411. Similarly,

in Commonwealth v. Batts, 163 A.3d 410, 415 (Pa. 2017), the Pennsylvania Supreme Court

acknowledged that, in light of Montgomery’s clarification of Miller, “procedural safeguards

are required to ensure that life-without-parole sentences are meted out only to ‘the rarest

juvenile offenders’ whose crimes reflect ‘permanent incorrigibility,’ ‘irreparable corruption’

and irretrievable depravity[.]’” The Batts Court held that, “in the absence of the sentencing

court reaching a conclusion, supported by competent evidence, that the defendant will


                                              12
forever be incorrigible, without any hope for rehabilitation, a life-without-parole sentence

imposed on a juvenile is illegal, as it is beyond the court’s power to impose.” Id. at 435. And

even before Montgomery was decided, the Supreme Court of Wyoming held that Miller

required the trial court to “set forth specific findings supporting a distinction between ‘the

juvenile offender whose crime reflects unfortunate yet transient immaturity, and the rare

juvenile offender whose crime reflects irreparable corruption.’” Sen v. State, 301 P.3d 106,

127 (Wyo. 2013).

¶28.   The United States Supreme Court is careful to limit any procedural component of its

substantive holdings “to avoid intruding more than necessary upon the States’ sovereign

administration of their criminal justice systems.” Montgomery, 136 S. Ct. at 735. As such,

it is true that Miller did not impose any specific factfinding requirement on lower courts.

“However, “[t]hat Miller did not impose a formal factfinding requirement does not leave

States free to sentence a child whose crime reflects transient immaturity to life without

parole.” Id. To be clear, Miller established that a life-without-parole sentence is an

unconstitutionally disproportionate punishment for juvenile homicide offenders whose

crimes reflect transient immaturity and can be imposed only on those children whose crimes

reflect permanent incorrigibility. Id. The United States Supreme Court left to the States the

task of ensuring that their sentencing procedures satisfy this holding, and to do this, our trial

courts must apply the facts of each particular case to the substantive law.

¶29.   In light of the Supreme Court’s recent clarification of Miller in Montgomery, the trial


                                               13
court, at a minimum, should have addressed Chandler’s capacity for rehabilitation and made

an on-the-record finding that Chandler was one of the rare juvenile offenders whose crime

reflected permanent incorrigibility before imposing what in effect is a life-without-parole

sentence. Because I believe that the trial court’s resentencing of Chandler was insufficient

as a matter of law, I respectfully dissent.

       KITCHENS, P.J., KING AND ISHEE, JJ., JOIN THIS OPINION.

       KING, JUSTICE, DISSENTING:

¶30.   Because imposing a life sentence without possibility of parole on a juvenile offender

is the harshest punishment permitted by law and is akin to capital punishment, I respectfully

dissent with the majority’s holding that the appropriate standard of review in this case is

abuse of discretion. In addition, I join Chief Justice Waller’s opinion that the trial court failed

to address the Miller v. Alabama factors.2

¶31.   The severe nature of capital-punishment cases necessitates a heightened-scrutiny

standard of review. Batiste v. State, 184 So. 3d 290, 292 (Miss. 2016). The United States

Supreme Court also has recognized the severity of sentencing a juvenile offender to life in

prison without the possibility of parole and has likened juvenile life-without-parole sentences

to capital punishment:

       [L]ife without parole sentences share some characteristics with death sentences
       that are shared by no other sentences. The State does not execute the offender
       sentenced to life without parole, but the sentence alters the offender’s life by


       2
           Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).

                                                14
           a forfeiture that is irrevocable. It deprives the convict of the most basic
           liberties without giving hope of restoration, except perhaps by executive
           clemency—the remote possibility of which does not mitigate the harshness of
           the sentence. As one court observed in overturning a life without parole
           sentence for a juvenile defendant, this sentence “means denial of hope; it
           means that good behavior and character improvement are immaterial; it means
           that whatever the future might hold in store for the mind and spirit of [the
           convict], he will remain in prison for the rest of his days.”

Graham v. Florida, 560 U.S. 48, 69–70, 130 S. Ct. 2011, 2027, 176 L. Ed. 2d 825 (2010),

as modified (July 6, 2010) (internal citations omitted); see also Natalie Pifer, Is Life the Same

As Death?: Implications of Graham v. Florida, Roper v. Simmons, and Atkins v. Virginia on

Life Without Parole Sentences for Juvenile and Mentally Retarded Offenders, 43 Loy. L.

Rev. 1495, 1531 (2010) (“Both execution and life without parole sentences permanently

remove an individual from society by placing that person in a prison to await his or her death.

. . .”).

¶32.       Imposition of a life-without-parole sentence for a juvenile is the “harshest possible

penalty” and is permissible only for “the rarest of juvenile offenders.” Montgomery v.

Louisiana, 136 S. Ct. 718, 733-34, 193 L. Ed. 2d 599 (2016), as revised (Jan. 27, 2016). In

fact, the Supreme Court has held mandatory life sentences for juveniles to be

unconstitutional. Miller v. Alabama, 567 U.S. 460, 471, 132 S. Ct. 2455, 2464, 183 L. Ed.
2d 407 (2012). “Because juveniles have diminished culpability and greater prospects for

reform, . . . ‘they are less deserving of the most severe punishments.’” Id. (quoting Graham,

560 U.S. at 60-61. Even when juveniles commit terrible crimes, the “distinctive attributes of

youth diminish the penological justifications for imposing the harshest sentences.” Id. at 472.

                                                15
¶33.   Therefore, I believe that sentencing a juvenile who is “‘more vulnerable . . . to

negative influences and outside pressures,’ including from their family and peers,” to die in

prison necessitates the same heightened standard as capital punishment. Graham, 560 U.S.

at 68 (quoting Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005));

see also People v. Hyatt, 891 N.W.2d 549, 577 (Mich. App. 2016) (“[T]he imposition of a

life-without-parole sentence on a juvenile requires a heightened degree of scrutiny regarding

whether a life-without-parole sentence is proportionate to a particular juvenile offender, and

even under this deferential standard, an appellate court should view such a sentence as

inherently suspect.”)). A heightened standard of review would serve only to ensure that solely

the rarest and most deserving of juveniles would be sentenced to such a severe punishment.

¶34.   Accordingly, because sentencing a juvenile to die in prison is the harshest possible

penalty available by law and should be imposed only in the rarest cases, I dissent and would

find that a trial court’s decision to sentence a juvenile to life without parole should be

reviewed with the same heightened scrutiny that applies in capital-punishment cases.

       KITCHENS, P.J., JOINS THIS OPINION.




                                             16